SHIVERS, Judge.
. This is an appeal from a final judgment of dissolution of marriage. We affirm all portions of the judgment except the $3,000 attorney fee awarded to appellee. The Circuit Court erred in awarding a fee to appel-lee for her attorney’s services because there was no evidence as to the reasonableness of the fee award. Johnson v. Johnson, 382 So.2d 799 (Fla. 1st DCA 1980); Snider v. Snider, 375 So.2d 591 (Fla. 3d DCA 1979).
Therefore, the attorney fee award is reversed and remanded to the Circuit Court for the taking of further evidence.
Additionally, we provisionally grant the motion of appellee for a reasonable attorney fee award on account of her attorney’s services on appeal. Dresser v. Dresser, 350 So.2d 1152 (Fla. 1st DCA 1977). The case is remanded to the Circuit Court for a determination of the amount of a reasonable fee, if any, that appellant should be required to pay because of disparity in the parties’ needs and abilities to pay.
AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN and LARRY G. SMITH, JJ., concur.